DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 was filed after the mailing date of the application on 09/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilkes et al (US 20150355481).
Regarding claim 8, Hilkes discloses:
A near-to-eye (NR2I) display system comprising: a head mounted display, (at least refer to fig. 1-2 and paragraph 48. Describes a head-worn display (HWD) or otherwise called head-mounted, or head-borne display, uses a near-to-eye, head-mounted or spectacle-mounted display).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-9, 12, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6-8, and 15-19 of U.S. Patent No. 11132055. Although the claims at issue are not identical, they are not patentably distinct from each other because the systems of this application contains similar structures adequate to perform the functions recited in the patent application. The claims are as follows with the differences highlighted:
17485718
11132055
With reference to claim 1: A near-to-eye eye-tracked head-mounted display (NR2I display), comprising: a micro-display for generating an image to be viewed by a user, the micro-display having a display optical path and an exit pupil associated therewith; a first plane located at the micro-display and a second plane located at the exit pupil; an eye-facing image sensor configured to receive reflected optical radiation reflected from a user's eye, the image sensor having a sensor optical path associated therewith where the sensor optical path has no reflection between the user's eye and the image sensor; one or more infra-red optical sources to illuminate the user's eye; an integrated processing capability; computer readable instructions within a non-volatile non-transitory storage medium for execution by the integrated processing capability; and display optics disposed in optical communication with the micro-display along the display optical path and in optical communication with the image sensor along the sensor optical path, the display optics having a selected surface closest to the micro-display and the image sensor, the display optics located relative to the micro-display and image sensor such that the display and image sensor optical paths impinge upon differing respective portions of the selected surface; wherein the display optical path within the display optics is substantially parallel to a line joining the centres of the user's eyes.
With reference to claim 3: A near-to-eye eye-tracked head-mounted display (NR2I display), comprising: a micro-display for generating an image to be viewed by a user, the micro-display having a display optical path and an exit pupil associated therewith; a first plane located at the micro-display and a second plane located at the exit pupil; an eye-facing image sensor configured to receive reflected optical radiation reflected from a user's eye, the image sensor having a sensor optical path associated therewith where the sensor optical path has no reflection between the user's eye and the image sensor; one or more infra-red optical sources to illuminate the user's eye; and display optics disposed in optical communication with the micro-display along the display optical path and in optical communication with the image sensor along the sensor optical path, the display optics having a selected surface closest to the micro-display and the image sensor, the display optics located relative to the micro-display and image sensor such that the display and image sensor optical paths impinge upon differing respective portions of the selected surface; wherein the display optical path within the display optics is substantially parallel to a line joining the centres of the user's eyes; the one or more infra-red sources comprises at least one of: an optical infra-red source disposed proximate a different face of the prism than that proximate to the micro-display; an optical infra-red source illuminating the user's eye directly and not via the prism; an optical infra-red source coupled to the user's eye via an optical waveguide disposed within an assembly comprising the prism; and an optical infra-red source coupled to the user's eye via an optical waveguide formed within the prism; and the micro-display, image sensor, and display optics form part of a bioptic assembly allowing the user to move the NR2I display between a first position with it disposed up such that the NR2I display is not within the user's line of sight and a second position with it disposed down such that the NR2I display is within the user's line of sight.
With reference to claim 1: A near-to-eye (NR2I) display system comprising: a freeform prism lens (prism) disposed parallel to a transverse plane of a user; a micro-display proximate a first face of the prism for displaying content to a user of the NR2I system wherein light emitted from the micro-display and received by the prism emerges from the prism and subsequently impinges upon an eye of the user; an infra-red sensor to image a portion of the user's eye to which the prism relates, the infra-red sensor receiving infra-red light reflected from the user's eye directly from a different face of the prism than those proximate the micro-display and that proximate the user's eye with no reflection of the reflected infra-red light occurring between the user's eye and the infra-red sensor; one or more infra-red optical sources to illuminate the user's eye; an integrated processing capability; and computer readable instructions within a non-volatile non-transitory storage medium for execution by the integrated processing capability in order to detect a direction of a preferred retinal location of the user based upon information acquired from the infra-red sensor; wherein the one or more infra-red sources comprises at least one of: an optical infra-red source disposed proximate a different face of the prism than that proximate to the micro-display; an optical infra-red source illuminating the user's eye directly and not via the prism; an optical infra-red source coupled to the user's eye via an optical waveguide disposed within an assembly comprising the prism; and an optical infra-red source coupled to the user's eye via an optical waveguide formed within the prism.

Claim 1 of this application is being anticipated by claims 1 and 3 of patent 11132055 with similar variation in the non-highlighted limitation above.
17485718
11132055
With reference to claim 8: A near-to-eye (NR2I) display system comprising: a head mounted display.
With reference to claim 17: A near-to-eye (NR2I) display system comprising: a head mounted display; wherein the head mounted display comprises: one or more infra-red optical sources to illuminate the user's eye; a display assembly comprising micro-display and a freeform prism lens (prism) disposed parallel to a transverse plane of a user of the head mounted display with a horizontal track to allow forward and backward movement of the display assembly relative to the user's head; an infra-red sensor; a headband with a curved track located at the front-center, containing integral battery compartments used to power the NR2I system; and a member connecting the horizontal track on the display assembly to the curved track on the headband, said member having a curved structure to mate with the curved track of the headband; wherein the micro-display is proximate a face of the prism for displaying content to the user of the NR2I system wherein light emitted from the micro-display and received by the prism emerges from the prism and subsequently directly impinges upon the user's eye; an infra-red sensor to image a portion of the user's eye, the infra-red sensor receiving infra-red light reflected from the user's eye directly from a different face of the prism than that proximate the micro-display and that proximate the user's eye with no reflection of the reflected infra-red light occurring within the prism and the infra-red sensor; the display assembly may be translated forward and backward to adjust eye-relief and moved vertically wherein the display assembly rotates relative to the user's head as moved upwards and downwards independence upon the curved track; and the one or more infra-red sources comprises at least one of: an optical infra-red source disposed proximate a different face of the prism than that proximate to the micro-display; an optical infra-red source illuminating the user's eye directly and not via the prism; an optical infra-red source coupled to the user's eye via an optical waveguide disposed within an assembly comprising the prism; and an optical infra-red source coupled to the user's eye via an optical waveguide formed within the prism.

Claim 8 of this application is being anticipated by claim 17 of patent 11132055 with similar variation in the non-highlighted limitation above.
17485718
11132055
With reference to claim 8: A near-to-eye (NR2I) display system comprising: a head mounted display.
With reference to claim 15: A near-to-eye (NR2I) display system comprising: a head mounted display; wherein the head mounted display comprises: a left optical assembly comprising a first micro-display disposed in a predetermined position relative to the front of a left eye of a user of the NR2I display and a first optical train to couple the first micro-display to the user's left eye; a right optical assembly comprising a second micro-display disposed in a predetermined position relative to the front of a right eye of a user of the NR2I display and a second optical train to couple the second micro-display to the user's right eye; and a processor to generate the content to be displayed by the first micro-display and the second micro-display wherein an image to be viewed by the user is split into a first predetermined portion for display by the first micro-display and a second predetermined portion for display by the second micro-display; wherein a predetermined portion of the first predetermined portion of the image overlaps a predetermined portion of the second predetermined portion of the image such that the user can view a wide field of view.

Claim 8 of this application is being anticipated by claim 15 of patent 11132055 with similar variation in the non-highlighted limitation above.
17485718
11132055
With reference to claim 8:
With reference to claim 8:
With reference to claim 8:
With reference to claim 16:
With reference to claim 8:
With reference to claim 18:
With reference to claim 8:
With reference to claim 19:
With reference to claim 2:
With reference to claim 3:
With reference to claim 6:
With reference to claim 6:
With reference to claim 7:
With reference to claim 7:
With reference to claim 9:
With reference to claim 17:
With reference to claim 12:
With reference to claim 15:
With reference to claim 15:
With reference to claim 18:
With reference to claim 18:
With reference to claim 18:

Claims 2, 6-9, 12, 15 and 18 of this application is being anticipated by and comparable to claims 3, 6-8, and 15-19 of patent 11132055.
Allowable Subject Matter
Claims 3-5, 10-11, 13-14, 16-17, and 19-21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/30/2022